CLARK, Judge.
The controlling issue in this appeal is whether the defendant was bound by its subcontract with plaintiff to perform when plaintiff asked defendant on 4 March 1975 to submit a starting time and when plaintiff gave defendant notice to perform on 5 May 1975. “It is settled law that where the terms of a written instrument or contract are explicit, the Court determines their effect by declaring their legal meaning.” Howland v. Stitzer, 240 N.C. 689, 696, 84 S.E. 2d 167 (1954). We now hold that defendant was obligated to perform under its subcontract with plaintiff.
The critical facts have already been set out. Notwithstanding any conversations defendant may have had with the plaintiff prior to submission of defendant’s bid, defendant signed a subcontract in which defendant agreed: (1) to incorporate the conditions of the general contract between plaintiff and Durham County, including the provisions therein pertaining to the extension of time; (2) to commence work “when notified” by the plaintiff; and (3) to guarantee the quoted prices for the duration of the job “plus any *601time extensions granted by the Owner.” Plaintiff’s request was made within the original time period plus the 334-day time extension granted by the Owner. Undoubtedly, plaintiff might have organized its activities so as to place a lesser burden on defendant, but it was not obligated under the subcontract to do so. Contracts are made for the benefit of all parties to the contract. Each party assumes certain risks. In this case defendant assumed both the risk that the cost of doing the work would go up before the job would be completed and the risk that the time for performing the work could be extended. Defendant cannot now deny these self-assumed obligations, even if the course of events prove them to be harsh. Weyerhaeuser v. Carolina Power & Light Co., 257 N.C. 717, 722, 127 S.E. 2d 539 (1962).
We do not agree with defendant that the language “for the duration of the job” was so ambiguous as to make the subcontract unenforceable. The subcontract explicitly defines the duration of the project as “the original job time plus any time extensions granted by the Owner.” Moreover, we think that the context of the quoted language indicates that “job” refers to the construction of the entire hospital complex and not just the curb and gutter work.
The trial court’s rulings on plaintiff’s motion for directed verdict on plaintiff’s claim and defendant’s counterclaim are
Affirmed.
Judges HEDRICK and Martin (Harry C.) concur.